Citation Nr: 0510521	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 until 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id.  In this 
case, the veteran submitted a claim for a back condition and 
arthritis on July 5, 2002.  It appears that this claim has 
received no attention.  Because the requisite steps have not 
been performed in order to convey jurisdiction on the Board 
to adjudicate this matter, this issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced acoustic trauma during his period 
of active service that caused bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.  Id.

The evidence of record indicates that the veteran served in 
the United States Army during the Vietnam Era.  During basic 
infantry training, the veteran was exposed to loud noises 
from rifle and grenade training.  Supporting this exposure, 
it is noted that the veteran received an expert M-14 award.  
The veteran also reports that he was never supplied with any 
hearing protection during the service.  The veteran remembers 
complaining of hearing loss while in training, but cannot 
recall whether he complained during basic training or during 
advanced individual training (AIT).  However, the veteran's 
service medical records (SMRs) contain no documentation of 
any complaints of hearing loss at either training base.  
During AIT, the veteran asserts he was transferred from the 
infantry into the military fire department. 

In support of his claim, the veteran has furnished several 
medical opinions in which a physician diagnosed his bilateral 
hearing loss and linked it to his time in service.

The first is an undated letter from a physician who, after 
reviewing the veteran's separation documentation, which 
showed service in the infantry, considered it quite likely 
that the veteran's hearing loss was at least initiated in the 
service.  The physician noted that the use of hearing 
protection was not standard in the Army at that time.

In June 2002, an audiology consult revealed mild to 
moderately severe sensioneural bilateral hearing loss.  The 
audiologist indicated that the speech reception threshold was 
in agreement with the pure-tone average, meaning that the 
test results were reliable.

In May 2003, the veteran underwent a hearing examination with 
a private otolaryngologist who indicated that it was his 
opinion that the veteran's hearing loss began while in the 
military and progressed through the years.  The physician 
added that there is no question that the veteran has very 
significant hearing loss, the pattern of which is very 
consistent with noise exposure.

The veteran also asserts that he had hearing tests performed 
one to two times per year as part of his employment which 
pre-dated service and then resumed following service, and he 
claims that nurses often told him his hearing was not good 
after service.  Unfortunately, while the veteran's file 
contains annual results of audiograms conducted between 
November 1992 and December 1999, there are no records of 
exams earlier than 1992.  The veteran indicated that a flood 
in his town "destroyed everything" and has prevented him 
from getting any earlier records.  The veteran also asserts 
that the members of his family noticed a change in his 
hearing after he was discharged from the Army, but his claims 
file does not contain any statements from relatives.  

The RO concluded, in denying this claim, that the veteran was 
exposed to industrial noise while working in a trailer 
factory subsequent to service.  In the statement of the case, 
the RO stated that the veteran's occupation as a welder would 
have exposed him to noise from pneumatic equipment used to 
repair or build diesel engines and noise from the trailers.  
However, a review of the file does not reveal any evidence to 
support this contention.  It appears the RO just made this 
assumption of civilian noise exposure, but decisions must be 
based on actual evidence.  Furthermore, the veteran maintains 
that he always used hearing protection when at work, because 
his company had a strict policy regarding hearing protection 
to comply with Occupational Safety and Health Administration 
regulations, and anyone not in compliance with the company 
policy would be sent home.  There is nothing in the file to 
refute this claim.
 
By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In this case, numerous 
audiograms have indicated that the veteran currently has 
bilateral hearing loss, and two private doctors have opined 
that it is as likely as not that the veteran's hearing loss 
is attributable to his time in service.  Furthermore, the 
file contains no opinions that contradict these medical 
opinions.  The circumstances of the veteran's military 
service, to include his military occupational specialty and 
training, make it at least plausible that he was exposed to 
acoustic trauma during service.

Faced with two credible medical opinions, and factoring in 
the veteran's own credible testimony, the balance of positive 
and negative evidence necessarily tilts towards the veteran, 
and the benefit of the doubt rule mandates that we decide in 
his favor.  Accordingly, the Board finds that the veteran's 
exposure to loud sounds during his time in active service 
caused his bilateral sensorineural hearing loss, and thus his 
claim of entitlement to service connection for the bilateral 
hearing loss is granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
MICHELLE L. KANE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


